Citation Nr: 1516042	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in an October 1948 rating decision that denied service connection for schizophrenic reaction.

2.  Entitlement to an effective date prior to March 15, 2000 for service connection for schizophrenic reaction, for accrued benefits purposes.

3.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected schizophrenic reaction, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from July 1948 to September 1948.  While his claim was pending, the Veteran died in November 2009.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2000, July 2009, December 2011, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The August 2000 rating decision declined to reopen service connection for a mental disorder.  The July 2009 rating decision found that no revision was warranted in the October 1948 rating decision that denied service connection for schizophrenic reaction.  The appeal, with respect to the claim for service connection for schizophrenic reaction, was previously before the Board in July 2003, June 2004, September 2008, April 2009, and October 2009.  

The December 2011 rating decision granted service connection for schizophrenic reaction and assigned a noncompensable disability rating, effective July 24, 2000, and a 50 percent disability rating from October 17, 2005, for accrued benefits purposes.  The April 2014 rating decision granted a 50 percent disability rating, effective March 15, 2000 (the date the claim to reopen service connection was received by VA), for accrued benefits purposes.  

In November 2014, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge at the local RO (Travel Board hearing).  A transcript of the hearing is of record.  

In a June 2014 substantive appeal (on a VA Form 9), the appellant perfected the appeal as to the issues of a higher initial disability rating and earlier effective date for the schizophrenic reaction and requested a hearing before a Veterans Law Judge.  While the only issue listed on appeal at the November 2014 Board hearing was whether CUE is present in the October 1948 rating decision that denied service connection for schizophrenic reaction, the Board finds that the appellant also gave testimony with regard to the issue of entitlement to an earlier effective date for the grant of service connection for schizophrenic reaction.  Resolution of these issues also turns around the same question, i.e., the finality and validity of the October 1948 rating decision.  Based on the above, the Board finds that VA satisfied its duty to provide the appellant with a Board hearing with respect to the issues of whether CUE is present in the October 1948 rating decision and an effective date earlier than March 15, 2000 for the grant of service connection and no additional hearing will be scheduled with respect to these issues.  38 U.S.C.A. § 7102 (West 2014) ("a" hearing on appeal); 38 C.F.R. §§ 3.103, 20.700 (2014) ("a" hearing on appeal).   

Further, as discussed below, the undersigned Acting Veterans Law Judge did not take testimony with respect to the issue of a higher initial disability rating for the service-connected schizophrenic reaction; therefore, remand of this issue is necessary.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of a higher initial disability rating for schizophrenic reaction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1948 rating decision did not contain undebatable error of law or fact that would have manifestly changed the outcome.

2.  The Veteran filed a claim to reopen for service connection for schizophrenic reaction that was received by VA on March 15, 2000.

3.  An April 2014 rating decision made the grant of service connection for schizophrenic reaction effective March 15, 2000.


CONCLUSIONS OF LAW

1.  The October 1948 rating decision does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  The criteria for an effective date prior to March 15, 2000 for the award of service connection for schizophrenic reaction have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Further, with respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

CUE

The RO's October 1948 rating decision was not appealed and is therefore final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2014).  The appellant alleges clear and unmistakable error (CUE) in the prior October 20, 1948 rating decision which denied service connection for schizophrenic reaction.  In a February 2010 written statement, the appellant contended that service connection should be granted to the original date of claim in 1948.  The appellant contends that the October 1948 rating decision was in error because there were no medical records to support the diagnosis of schizophrenia preexisting service.  In a January 2012 substantive appeal (VA Form 9), the appellant contended that the presumption of soundness at service enlistment had not been rebutted at the time of the October 1948 rating decision because the RO did not show clear and unmistakable evidence of both a preexisting disability and lack of aggravation of that disability.   

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the appellant alleges CUE in a prior October 1948 rating decision with denied service connection for schizophrenic reaction.  The 1945 VA Schedule for Rating Disabilities, effective April 1, 1946, was in effect at the time of the October 1948 decision which is being challenged on the basis of CUE.  In 1948, as now, a grant of service connection required evidence which established that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.

With regard to the laws governing the disposition of the moving party's appeal, under Public No. 2, 73d Congress, as amended, Veterans' Regulation No. 1(a), Part I, I(b) (38 U.S.C. ch. 12 (1946), ch. 12a (Supp. V)), provided a presumption of soundness for every person who served during wartime, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrated that the disease existed before service and was not aggravated by service.  The statutory provisions were implemented at 38 C.F.R. § 3.63(b) (1949).  Subsection (d) of 38 C.F.R	 § 3.63 (1949) defined the term "clear and unmistakable" as used in subsection (b).

In addition, under Part I, (d), pertaining to wartime service, a preexisting disease was considered to have been aggravated where there was an increase in disability during service unless there was a specific finding that the increase was due to the natural progress of the disease.  That statutory provision was implemented at 38 C.F.R. § 3.63(i) (1949).  Subsection(i) provided that under Part I, wartime service, aggravation was conceded where the disability underwent an increase in severity unless the increase was shown by clear and unmistakable evidence to have been due to the natural progress of the disease.
 
Under Public No. 2, 73d Congress, as amended, Veterans' Regulation No. 1(a), Part II, I(b) (38 U.S.C. ch. 12 (1946), ch. 12a (Supp. V)), provided a presumption of soundness for every person who served for six months during peacetime, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where evidence or medical judgment was such as to warrant a finding that the disease existed prior to acceptance and enrollment.  The statutory provisions were implemented at 38 C.F.R. § 3.63 (j) (1949).  Also under Part II, I(a), pertaining to peacetime service, compensation was provided for aggravation of a preexisting disease.  The statutory mandate was implemented at 38 C.F.R.		 § 3.63(k) (1949).

In this case, the Veteran's sole period of active service was during peacetime, July 1948 to September 1948.  Contrary to the arguments advanced by the appellant, 38 C.F.R. § 3.63(b)- (d)-(i) (1949), which pertain to the presumption of soundness and aggravation during wartime, did not apply to the Veteran's active service, all of which took place during peacetime.  For peacetime service, the governing statutory and regulatory provisions pertaining to the presumption of soundness and aggravation were contained at Veterans' Regulation No. 1(a), Part II, I(b)		 (38 U.S.C. ch. 12 (1946), ch. 12a (Supp. V)) and 38 C.F.R. § 3.63(j)-(k) (1949).

Veterans' Regulation No. 1(a), Part II, I(b) (38 U.S.C. ch. 12 (1946), ch. 12a (Supp. V)) required six months of active service before the presumption of soundness attached.  In this case, the Veteran had active service from July 13, 1948 to September 29, 1948 (approximately two and one half months); therefore, the presumption of soundness did not attach.
 
The Board finds that the record shows that the RO correctly applied the law that was in effect in 1948 to the facts as they were known at the time.  In the 1948 decision, the RO found that the evidence of record established the existence of schizophrenic reaction prior to service and that the evidence did not show an increase in the pre-service level of psychiatric disability during service.  Therefore, the provisions of 38 C.F.R. § 3.63(k) (1949) (where there was an increase in disability during service the disease was aggravated unless there was a specific finding that the increase was due to the natural progress of the disease), implementing Part II, I (a), peacetime service, providing for aggravation of a preexisting disease, did not apply.

Rating boards in 1948 were authorized to use the medical knowledge they had developed in adjudicating thousands of disability claims.  The prohibition against using this long developed and very specialized expertise did not become the law prior to the 1990's.  See generally, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, deference must be accorded the use of that knowledge and the October 1948 rating decision was not CUE.

Moreover, the RO in 1948 considered the lay statements that were available.  It was, however, a reasonable exercise of rating judgment to conclude that the absence of any medical opinion or other competent evidence reflecting aggravation of the preexisting psychiatric disability by service was a point warranting greater probative weight.  The mere fact that reasonable minds could have come to a different conclusion does not mean that a rating decision was CUE.

The Board does not necessarily dispute that the RO's 1948 decision is not a model of legal and factual exposition, at least by current standards.  However, current standards are inapplicable and, in any event, this deficiency is not a basis for a finding of CUE.  With respect to the crucial matter of whether the RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown.

Boiled down to its essence, the appellant is merely expressing disagreement as to how the evidence available at the time of the 1948 rating decision was weighed and evaluated with respect to the psychiatric disability claim.  While the Board is sympathetic to the appellant's contention, such a disagreement is not a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ("to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"); see also Russell, supra.  To address these arguments, the Board would have to engage in reevaluating each piece of evidence of record in 1948 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran' schizophrenic reaction preexisted service and worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  

Next, in a September 2008 written statement, the Veteran's then-representative contended that the October 1948 decision was sent to the wrong address and therefore the claim did not become final.  At the December 2014 Board hearing, the appellant contended that the RO mixed up the Veteran's paperwork with multiple claims numbers.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. Derwinski,	 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

The October 1948 rating decision with notice of his appellate rights was sent to the Veteran's Michigan address as listed on his discharge documentation.  There is no evidence that this letter was returned as undeliverable.  A January 1949 rating decision was sent to the Veteran's Alabama address, his new address, and also informed the Veteran that the claim for service connection for a psychiatric disorder had been denied.  The Veteran was advised of the previous denial notification and his appellate rights.  Based on the above, the Board finds that there is not clear evidence rebutting the presumption of administration regularity with regard to providing the Veteran the October 1948 rating decision and notice of appellate rights.

Finally, in a May 2005 written statement, the Veteran's then-representative contended that it was "doubtful that [the Veteran] had the capacity to appeal" following the October 1948 rating decision due to his psychiatric disability.  To the extent that it is contended that VA failed to comply with the duty to assist in some manner does not establish CUE.  See Cook, 318 F.3d 1334.  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

Based on the above, the Board finds that the October 1948 RO decision does not contain CUE.

Earlier Effective Date

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA38 C.F.R. § 3.1(r) (2014).

The appellant asserts that the RO should have assigned an earlier effective date than March 15, 2000 for the grant of service connection for schizophrenic reaction.  Specifically, as discussed in detail (and denied) above, the appellant has alleged CUE with October 1948 rating decision.

The Veteran submitted an original claim for service connection in October 1948.  The claim was denied by the RO in an October 1948 rating decision.  The Veteran did not initial an appeal of the decision or submit any new and material evidence within the applicable one-year period; therefore, the October 1948 rating decision became final.  See 38 C.F.R. § 3.156(b); 38 C.F.R.  §§ 20.303, 20.1103.   

The Veteran submitted a claim to reopen service connection for a "mental disorder" that was received by VA on March 15, 2000.  The claim was granted by the RO in a December 2011 rating decision.  In an April 2014 rating decision, the grant of service connection for schizophrenic reaction was made effective March 15, 2000 - the date the claim to reopen service connection was received by VA. 

The Board finds that there was no correspondence received by VA prior to March 15, 2000 that can be construed as an informal claim to reopen service connection for schizophrenic reaction.  The earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection is the March 15, 2000 written statement from the Veteran.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim to reopen.  

Finally, as discussed in detail above, the finds that the October 1948 RO decision denying service connection for schizophrenic reaction does not contain CUE.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in September 1948, he first filed a claim for service connection in October 1948 (which was denied and the Veteran did not initiate an appeal), he filed the claim to reopen service connection on March 15, 2000, and an effective date of March 15, 2000 for the grant of service connection for schizophrenic reaction was assigned.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than March 15, 2000 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to March 15, 2000 for the award of service connection schizophrenic reaction, for accrued benefits purposes, is not warranted.


ORDER

The appeal regarding CUE in the October 1948 rating decision is denied.  

An earlier effective date prior to March 15, 2000 for the grant of service connection for schizophrenic reaction, for accrued benefits purposes, is denied.


REMAND

In a June 2014 substantive appeal (VA Form 9), the appellant indicated that she wanted to appear at a Board hearing before a Veterans Law Judge at the local RO in Detroit, Michigan with respect to the issue of a higher initial disability rating for the service-connected schizophrenic reaction.  As the appellant has requested a Board hearing, and no hearing has yet to be carried out with respect to this issue, a remand is necessary to afford her a Board hearing at the local RO (Travel Board hearing).   

Accordingly, the issue of a higher initial disability rating for schizophrenic reaction is REMANDED for the following action:

Schedule the appellant for a hearing before the Board at the local RO in Detroit, Michigan (Travel Board hearing) on the following issue: a higher initial disability rating for schizophrenic reaction.  Once the hearing is conducted, or in the event the appellant cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


